Citation Nr: 1422150	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-13 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to November 1973

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that there are relevant service treatment records which have not been associated with the claims folder.  A February 1974 VA examination report notes that the Veteran was hospitalized in service for three months at the Army Hospital in Frankfurt, Germany, after attempting suicide by hanging.  There are additional records indicating that the Veteran assaulted other patients during such treatment or hospitalization.  

The Veteran's original claim indicates that he was hospitalized from June 14, 1973, to November 20, 1973, at the military hospital in Fort Gordon, Georgia.  The only service treatment records (STRs) currently associated with the claims file are a dental record and an October 1973 separation examination performed at the U.S. Army Medical Center in Fort Gordon, Georgia which noted that he had been stationed in Fort Gordon for the last six months and included an assessment of emotionally unstable personality with passive-aggressive features.  There is nothing of record indicating attempts were made to secure these inpatient records, or documenting their unavailability.  Records of military treatment are constructively of record, and must be obtained.  In addition, as the record indicates the Veteran received a Chapter 13 discharge, his service personnel records should be obtained.


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate record depository, including but not limited to the National Personnel Records Center and Records Management Center, and obtain:

a. the Veteran's complete service personnel records; and
b. hospitalization reports dated between September 1972 and April 1973 from the US Army Hospital in Frankfurt, Germany; and/or
c. hospitalization reports dated between April 1973 and October 1973 from the US Army Hospital in Fort Gordon, Georgia.

All requests for records and their responses must be associated with the claims folder.

2. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

